Exhibit 10.1

INDEMNITY AGREEMENT

This Agreement is made effective as of the              day of             , by
and between Nationwide Health Properties, Inc., a Maryland corporation (“NHP”),
and              (the “Director”), with reference to the following facts:

The Director has been elected as a Director of NHP, and NHP wishes the Director
to continue in such capacity. The Director is willing, under certain
circumstances, to continue serving as a Director of NHP.

In order to induce the Director to continue to serve as a Director of NHP and in
consideration of his continued service, NHP hereby agrees to indemnify the
Director as follows:

1. NHP will pay on behalf of the Director and his executors or administrators,
any amount which the Director is or becomes legally obligated to pay because of
any claim or claims made against him as a result of any act or omission or
neglect or breach of duty, including any actual or alleged error or misstatement
or misleading statement, which he commits or suffers, or committed or suffered
prior to the date hereof, while acting in his capacity as a Director of NHP. The
payments which NHP will be obligated to make hereunder shall include judgments,
penalties, fines, settlements, and reasonable expenses actually incurred by the
Director in connection with the proceeding, including attorney fees, claims or
proceedings and appeals therefrom, and costs of attachment or similar bonds;
provided, however, that NHP shall not be obligated to make any payment hereunder
which it is prohibited from paying as indemnity, or for any other reason, under
federal or state securities laws or any other applicable law.

 

1



--------------------------------------------------------------------------------

2. If a claim under this Agreement is not paid by NHP, or on its behalf, within
thirty days after a written claim has been received by NHP, the Director may at
any time thereafter bring suit against NHP to recover the unpaid amount of the
claim and if successful in whole or in part, the Director shall be entitled to
be paid also the expense of prosecuting such claim. It is specifically
understood and agreed that expenses incurred by the Director in defending any
claim shall be paid or reimbursed by NHP in advance of the final disposition
thereof upon receipt by NHP of (i) a written affirmation by the Director of the
Director’s good faith belief that the standard of conduct necessary under
Paragraph 4 hereof for indemnification was met, and (ii) a written undertaking
by or on behalf of the Director to repay advanced amounts if it shall ultimately
be determined by judgment or other final adjudication adverse to the Director
that the standard under Paragraph 4 hereof has not been met.

3. In the event of payment under this Agreement, NHP shall be subrogated to the
extent of such payment to all of the rights of recovery of the Director, who
shall execute all papers required and shall do everything that may be necessary
to secure such rights, including the execution of such documents necessary to
enable NHP effectively to bring suit to enforce such rights.

4. NHP shall not be liable under this Agreement to make any payment in
connection with any claim made against the Director:

(a) if the proceeding was one by or in the right of NHP and the Director shall
have been adjudged to be liable to NHP.

(b) for which payment is actually made to the Director under a valid and
collectible insurance policy, except in respect of any excess beyond the amount
of payment under such insurance, and any applicable deductible;

 

2



--------------------------------------------------------------------------------

(c) for which the Director is entitled to indemnity and/or payment by reason of
having given notice of any circumstance which might give rise to claim under any
policy of insurance, the terms of which have expired prior to the effective date
of this Agreement;

(d) in any proceeding in which the Director is adjudged to be liable on the
basis that a personal benefit in money, property or services was improperly
received by the Director;

(e) for an accounting of profits made from the purchase or sale by the Director
of securities of NHP within the meaning of Section 16(b) of the Securities
Exchange Act of 1934 and amendments thereto or similar provisions of any state
statutory law or common law;

(f) where the act or omission of the Director was material to the cause of
action in connection with which indemnification is sought and (i) was committed
in bad faith or (ii) was the result of active and deliberate dishonesty; or

(g) where, in the case of any criminal proceeding, the Director had reasonable
cause to believe that the act or omission giving rise to the claim for which
indemnification is sought was unlawful.

5. The termination of any proceeding by judgment, order, or settlement does not
create a presumption that the Director did not meet the requisite standard of
conduct. The termination of any proceeding by conviction, or a plea of nolo
contendere or its equivalent, or an entry of an order of probation prior to
judgment, creates a rebuttable presumption that the Director did not meet that
standard of conduct.

 

3



--------------------------------------------------------------------------------

6. The Director, as a condition precedent to his right to be indemnified under
this Agreement, shall give to NHP notice in writing as soon as practicable of
any claim made against him for which indemnity will or could be sought under
this Agreement. Notice to NHP shall be given at its principal office (or such
other address as NHP shall designate in writing to the Director), and shall be
directed to the President; notice shall be sent by certified mail return receipt
with postage prepaid, or by facsimile or by courier and shall be deemed received
on receipt of facsimile or courier confirmation or as evidenced by a certified
mail return receipt. In addition, the Director shall give NHP such information
and cooperation as it may reasonably require and as shall be within the
Director’s power.

7. This Agreement supersedes and replaces any prior agreement. This Agreement
may be executed in any number of counterparts, all of which taken together shall
constitute one instrument.

8. This Agreement shall be governed by and construed in accordance with Maryland
law.

9. Nothing herein shall be deemed to diminish or otherwise restrict the
Director’s right to indemnification under any provision of NHP’s Charter or
Bylaws and amendments thereto, or under the Maryland General Corporation Law. It
is the intent of this Agreement that the Director herein shall be indemnified to
the fullest extent possible under the Maryland General Corporation Law, and
NHP’s Charter and Bylaws, as the same may be amended from time to time. This
Agreement shall in no way limit indemnification to the maximum extent permitted
by the Maryland General Corporation Law.

 

4



--------------------------------------------------------------------------------

However, to the extent that this Agreement, or NHP’s Charter or Bylaws provides
for indemnification or other rights in addition to those of Section 2-418 of the
Maryland General Corporation Law, such indemnification and/or other rights shall
be valid under Section 2-418(g) of the Maryland General Corporation Law, unless
expressly limited by the Maryland General Corporation Law or other applicable
law.

10. In case one or more of the provisions contained in this Agreement (or any
portion of any such provision) shall for any reason be held to be invalid,
illegal, or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement (or any
portion of any such provision), but this Agreement shall be construed as if such
invalid, illegal or unenforceable provision (or portion thereof) had never been
contained herein.

11. This Indemnity Agreement shall be applicable during Director’s time of
service as a Director and for any applicable limitations period thereafter.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and signed, to be effective as of the day and year first above written.

 

              , Director NATIONWIDE HEALTH PROPERTIES, INC. By       Name:  
Title:

 

5